UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4986
VERNON LEON CARTER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-02-88-2)

                      Submitted: April 21, 2003

                       Decided: June 2, 2003

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William J. Holmes, Virginia Beach, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Tricia S. Boerger, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CARTER
                              OPINION

PER CURIAM:

   Vernon Leon Carter was found guilty of one count of possession
of cocaine base and one count of possession of marijuana both in vio-
lation of 21 U.S.C. § 844(a) (2000). On appeal, Carter claims the dis-
trict court erred by denying his motion to suppress a statement made
at the scene of the search. He further claims the evidence was insuffi-
cient to find him guilty beyond a reasonable doubt of possession of
cocaine base. Finding no reversible error, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error and the district court’s legal determinations de novo.
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, we review the evidence in the light most
favorable to the Government and defer to the district court’s credibil-
ity determinations. United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998); United States v. Murray, 65 F.3d 1161, 1169 (4th Cir.
1995). Viewing the evidence in the light most favorable to the Gov-
ernment, we find the court did not clearly err denying the motion to
suppress.

   In reviewing the sufficiency of the evidence, "[t]he verdict of a jury
must be sustained if there is substantial evidence, taking the view
most favorable to the Government, to support it." Glasser v. United
States, 315 U.S. 60, 80 (1942) (citation omitted). We find there was
sufficient evidence to support the conviction for possession of cocaine
base.

  Accordingly, we affirm the convictions and sentence. We dispense
with oral argument because the facts and legal arguments are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED